


Exhibit 10.5

 

[·], 2018

 

Gores Holdings III, Inc.
9800 Wilshire Blvd.

Beverly Hills, CA 90212

 

Re: Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and between Gores Holdings III, Inc., a Delaware corporation (the
“Company”), and Deutsche Bank Securities Inc., as representative (the
“Representative”) of the several underwriters (each, an “Underwriter” and
collectively, the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of 43,125,000 of the Company’s units
(including up to 5,625,000 units that may be purchased to cover over-allotments,
if any) (the “Units”), each comprised of one share of the Company’s Class A
common stock, par value $0.0001 per share (the “Common Stock”), and one-third of
one warrant. Each whole Warrant (each, a “Warrant”) entitles the holder thereof
to purchase one share of Common Stock at a price of $11.50 per share, subject to
adjustment. The Units shall be sold in the Public Offering pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the Securities and Exchange Commission (the “Commission”) and
the Company shall apply to have the Units listed on the Nasdaq Capital Market.
Certain capitalized terms used herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Gores Sponsor III LLC (the “Sponsor”) and the undersigned
individual, whom is a member of the Company’s board of directors and/or
management team (the “Insider”), hereby agrees with the Company as follows:

 

1.  The Sponsor and Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it or he shall (i) vote any shares of Capital
Stock owned by it or him in favor of any proposed Business Combination and
(ii) not redeem any shares of Common Stock owned by it or him in connection with
such stockholder approval.

 

2.  The Sponsor and Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s stockholders
in accordance with the Company’s amended and restated certificate of
incorporation, the Sponsor and Insider shall take all reasonable steps to cause
the Company to (i) cease all operations except for the purpose of winding up,
(ii) as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Common Stock sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest

 

--------------------------------------------------------------------------------


 

earned on the funds held in the Trust Account and not previously released to the
Company for regulatory withdrawals and/or to pay its franchise and income taxes
(less up to $100,000 of interest to pay dissolution expenses), divided by the
number of then outstanding Offering Shares, which redemption will completely
extinguish all Public Stockholders’ rights as stockholders (including the right
to receive further liquidation distributions, if any), subject to applicable
law, and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining stockholders and the
Company’s board of directors, dissolve and liquidate, subject in each case to
the Company’s obligations under Delaware law to provide for claims of creditors
and other requirements of applicable law. The Sponsor and Insider agrees to not
propose any amendment to the Company’s amended and restated certificate of
incorporation that would affect the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination within 24 months from the closing of the Public
Offering, unless the Company provides its public stockholders with the
opportunity to redeem their shares of Common Stock upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to the Company for
regulatory withdrawals and/or to pay its franchise and income taxes, divided by
the number of then outstanding Offering Shares.

 

The Sponsor and Insider acknowledges that it or he has no right, title, interest
or claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares held by it. The Sponsor and Insider hereby further waives,
with respect to any shares of Common Stock held by it or him, if any, any
redemption rights it or he may have in connection with the consummation of a
Business Combination, including, without limitation, any such rights available
in the context of a stockholder vote to approve such Business Combination or in
the context of a tender offer made by the Company to purchase shares of Common
Stock (although the Sponsor, the Insider and their respective affiliates shall
be entitled to redemption and liquidation rights with respect to any Offering
Shares it or they hold if the Company fails to consummate a Business Combination
within 24 months from the date of the closing of the Public Offering).

 

3.  During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and Insider shall
not, without the prior written consent of the Representative, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder, with respect to any Units, shares of Common
Stock, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it or him,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
shares of Common Stock, Founder Shares, Warrants or any securities convertible
into, or exercisable, or exchangeable for, shares of Common Stock owned by it or
him, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any

 

2

--------------------------------------------------------------------------------


 

transaction specified in clause (i) or (ii). The Insider and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver, of the restrictions set forth in this paragraph 3 or paragraph 7 below,
the Company shall announce the impending release or waiver by press release
through a major news service at least two business days before the effective
date of the release or waiver. Any release or waiver granted shall only be
effective two business days after the publication date of such press release.
The provisions of this paragraph will not apply if the release or waiver is
effected solely to permit a transfer not for consideration and the transferee
has agreed in writing to be bound by the same terms described in this Letter
Agreement to the extent and for the duration that such terms remain in effect at
the time of the transfer.

 

4.  In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other shareholders, members or
managers of the Sponsor) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party for services
rendered or products sold to the Company or (ii) a prospective target business
with which the Company has entered into an acquisition agreement (a “Target”);
provided, however, that such indemnification of the Company by the Sponsor shall
apply only to the extent necessary to ensure that such claims by a third party
for services rendered (other than the Company’s independent public accountants)
or products sold to the Company or a Target do not reduce the amount of funds in
the Trust Account to below (i) $10.00 per share of the Offering Shares or
(ii) such lesser amount per share of the Offering Shares held in the Trust
Account due to reductions in the value of the trust assets as of the date of the
liquidation of the Trust Account, in each case, net of the amount of interest
earned on the property in the Trust Account which may be withdrawn to pay taxes,
except as to any claims by a third party (including a Target) who executed a
waiver of any and all rights to seek access to the Trust Account and except as
to any claims under the Company’s indemnity of the Underwriters against certain
liabilities, including liabilities under the Securities Act of 1933, as amended.
In the event that any such executed waiver is deemed to be unenforceable against
such third party, the Sponsor shall not be responsible to the extent of any
liability for such third party claims. The Sponsor shall have the right to
defend against any such claim with counsel of its choice reasonably satisfactory
to the Company if, within 15 days following written receipt of notice of the
claim to the Sponsor, the Sponsor notifies the Company in writing that it shall
undertake such defense.

 

5.  To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 5,625,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 1,406,250 multiplied by a fraction, (i) the numerator of which is 5,625,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 5,625,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the Initial Stockholders will own
an aggregate of 20.0% of the Company’s issued and outstanding shares of Capital
Stock after the Public Offering.

 

3

--------------------------------------------------------------------------------


 

6.  The Sponsor and Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or Insider of its or his obligations under paragraphs 1,
2, 3, 4, 5, 7(a), 7(b), and 9 of this Letter Agreement (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

 

7.  (a)  The Sponsor and Insider agrees that it or he shall not Transfer any
Founder Shares (or shares of Common Stock issuable upon conversion thereof)
until 180 days after the completion of the Company’s initial Business
Combination (the “Founder Shares Lock-up Period”).

 

(b)  The Sponsor and Insider agrees that it or he shall not Transfer any Private
Placement Warrants (or shares of Common Stock issued or issuable upon the
conversion of the Private Placement Warrants), until 30 days after the
completion of a Business Combination (the “Private Placement Warrants Lock-up
Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

 

(c)  Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor,
Insider or any of their permitted transferees (that have complied with this
paragraph 7(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
members of the Sponsor, or any affiliates of the Sponsor; (b) in the case of an
individual, transfers by gift to a member of the individual’s immediate family,
to a trust, the beneficiary of which is a member of the individual’s immediate
family or an affiliate of such person, or to a charitable organization; (c) in
the case of an individual, transfers by virtue of laws of descent and
distribution upon death of the individual; (d) in the case of an individual,
transfers pursuant to a qualified domestic relations order; (e) transfers by
private sales or transfers made in connection with the consummation of a
Business Combination at prices no greater than the price at which the securities
were originally purchased; (f) transfers in the event of the Company’s
liquidation prior to the completion of an initial Business Combination;
(g) transfers by virtue of the laws of the State of Delaware or the Sponsor’s
limited liability company agreement upon dissolution of the Sponsor; and (h) in
the event of the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property subsequent to the completion of the
Company’s initial Business Combination; provided, however, that in the case of
clauses (a) through (e), these permitted transferees must enter into a written
agreement agreeing to be bound by the restrictions herein.

 

8.  The Sponsor and Insider represents and warrants that it or he has never been
suspended or expelled from membership in any securities or commodities exchange
or association or had a securities or commodities license or registration
denied, suspended or revoked. The Insider’s biographical information furnished
to the Company (including any such information included in the Prospectus) is
true and accurate in all respects and does not omit any material information
with respect to the Insider’s background. The Insider’s questionnaire furnished
to the Company is true and accurate in all respects. The Insider represents and

 

4

--------------------------------------------------------------------------------


 

warrants that: it is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and it is not currently a defendant in any such criminal proceeding.

 

9.  There will be no restrictions on payments made to the Insider. However,
prior to consummation of the Business Combination the Company shall not make any
payment to the Insider from the proceeds held in the Trust Account including,
but not limited to repayment of a loan and advances of up to an aggregate of
$300,000 made to the Company by the Sponsor; payment to an affiliate of the
Sponsor for office space, utilities and secretarial and administrative support
for a total of $20,000 per month; reimbursement of legal fees and expenses
incurred by the Sponsor or Insider in connection with the Company’s formation,
the initial Business Combination and their services to the Company; payment of
fees and reimbursement of out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination; and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor or any of the Company’s officers or directors to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment. Up to $1,500,000 of
such loans may be convertible into warrants at a price of $1.50 per warrant at
the option of the lender. Such warrants would be identical to the Private
Placement Warrants, including as to exercise price, exercisability and exercise
period.

 

10.  The Sponsor and Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as a director of the Company.

 

11.  As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses;
(ii) “Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean the 10,781,250 shares of the Company’s
Class F common stock, par value $0.0001 per share, initially issued to the
Sponsor (or 9,375,000 shares if the over-allotment option is not exercised by
the Underwriters) for an aggregate purchase price of $25,000, or approximately
$0.002 per share, prior to the consummation of the Public Offering;
(iv) “Initial Stockholders” shall mean the Sponsor and Insider that holds
Founder Shares; (v) “Private Placement Warrants” shall mean the Warrants to
purchase up to 6,333,334 shares of Common Stock of the Company (or 7,083,334
shares of Common Stock if the over-allotment option is exercised in full) that
the Sponsor has agreed to purchase for an aggregate purchase price of $9,500,000
in the aggregate (or $10,625,000 if the over-allotment option is exercised in
full), or $1.50 per Warrant, in a private placement that shall occur
simultaneously with the consummation of the Public Offering; (vi) “Public
Stockholders” shall mean the holders of securities issued in the Public
Offering; (vii) “Trust Account” shall mean the trust fund into which a portion
of the net proceeds of the

 

5

--------------------------------------------------------------------------------


 

Public Offering shall be deposited; and (viii) “Transfer” shall mean the
(a) sale of, offer to sell, contract or agreement to sell, hypothecate, pledge,
grant of any option to purchase or otherwise dispose of or agreement to dispose
of, directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) public
announcement of any intention to effect any transaction specified in clause
(a) or (b).

 

12.  This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13.  No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and Insider and their respective successors, heirs and assigns and
permitted transferees.

 

14.  This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

15.  Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

16.  This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by January 31, 2019; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

GORES Holdings III, Inc.

 

 

 

By:

 

 

Name:

 

 

 

 

 

By:

 

 

Name: [Holder]

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------


 

***

 

Not Part of Form of Letter Agreement

 

***

 

The following officers, directors and affiliate of the Company separately
executed the foregoing Form of Letter Agreement on September 6, 2018:

 

Gores Sponsor III LLC

Alec Gores

Mark R. Stone

Andrew McBride

Randall Bort

William Patton

Jeffrey Rea

 

--------------------------------------------------------------------------------
